Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10462527. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, i.e., the entire scope of the patent claim 1 falls within the scope of claim 21 of the application.

	Applicant’s claim 21 merely broadens the scope of claim 1 of U.S. Patent NO. 10462527 by a channel device, comprising: a memory configured to store a watch list, the watch list comprising n predetermined number of channels, wherein n is an integer and wherein the predetermined number of channels are ranked from one to n; and a processor configured to: determine a change from a previous channel to a current channel; generate an updated watch list by dynamically updating the watch list to rank the previous channel as one; and generate a revised watch list by revising the updated watch list to include a list of channels watched based on a predetermined threshold upon a determination that the channel device is powered off.
Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 of U.S. Patent No. 10462527. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8, i.e., the entire scope of the patent claim 13 falls within the scope of claim 28 of the application.  
Regarding claim 28, claim 8 of the U.S. Patent No 10462527 teaches A method, comprising: storing a watch list, the watch list comprising n predetermined number of channels, wherein n is an integer and wherein the predetermined number of channels are ranked from one to n; receiving program information for a first channel, wherein the first channel is a channel of the watch list; determining a change from a previous channel to a current channel; determining a viewing time associated with the previous channel; determining that the viewing time associated with the previous channel equals or exceeds a predetermined amount of time; determining to update the watch list based at least in part on determining that the viewing time associated with the previous channel equals or exceeds the predetermined amount of time, wherein the watch list is not updated in the event the viewing time is less than the predetermined amount of time; dynamically updating the watch list to include the previous channel, wherein the previous channel is ranked as one; removing the channel ranked as n from the watch list; and revising the watch list to include a list of most watched channels upon a determination that the channel device is powered off.
Applicant’s claim 28 merely broadens the scope of claim 8 of U.S. Patent NO. 10462527 by A method, comprising: storing a watch list, the watch list comprising n predetermined number of channels, wherein n is an integer and wherein the predetermined number of channels are ranked from one to n; determining a change from a previous channel to a current channel; generating an updated watch list by dynamically updating the watch list to rank the previous channel as one; and generating a revised watch list by revising the updated watch list to include a list of channels watched based on a predetermined threshold upon a determination that the channel device is powered off.

Claims 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of U.S. Patent No. 10462527. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 35, i.e., the entire scope of the patent claim 15 falls within the scope of claim 35 of the application.
Regarding claim 35, claim 15 of the U.S. Patent No 10462527 teaches A non-transitory computer-readable medium comprising software, the software when executed by one or more processing units operable to: store a watch list, the watch list comprising n predetermined number of channels, wherein n is an integer and wherein the predetermined number of channels are ranked from one to n; receive program information for a first channel, wherein the first channel is a channel of the watch list; determine a change from a previous channel to a current channel; determine a viewing time associated with the previous channel; determine that the viewing time associated with the previous channel equals or exceeds a predetermined amount of time; determine to update the watch list based at least in part on determining that the viewing time associated with the previous channel equals or exceeds the predetermined amount of time, wherein the watch list is not updated in the event the viewing time is less than the predetermined amount of time; dynamically update the watch list to include the previous channel, wherein the previous channel is ranked as one; remove the channel ranked as n from the watch list; and revise the watch list to include a list of most watched channels upon a determination that the channel device is powered off.
Applicant’s claim 35 merely broadens the scope of claim 15 of U.S. Patent NO. 10462527 by A non-transitory computer-readable medium comprising software, the software when executed by one or more processing units operable to: store a watch list, the watch list comprising n predetermined number of channels, wherein n is an integer and wherein the predetermined number of channels are ranked from one to n; determine a change from a previous channel to a current channel; generate an updated watch list by dynamically updating the watch list to rank the previous channel as one; and generate a revised watch list by revising the updated watch list to include a list of channels watched based on a predetermined threshold upon a determination that the channel device is powered off.
Regarding claim 22, claim 2 of the U.S. Patent No 10462527 wherein the processor is further configured to: determine program information for a first program on a first channel, wherein the first channel is a channel of the watch list; determine a first time to display a first notification, wherein the first time is a predetermined amount of time before a start time of the first program; and generate the first notification for display at the first time, the first notification comprising a title and the start time of the first program.
Regarding claim 23, claim 5of the U.S. Patent No 10462527 teaches wherein the processor is further configured to: determine program information for a second program on a second channel; determine that an input in response to the first notification is not received for a predetermined amount of time; and upon a determination that the input is not received for the predetermined amount of time, generate a second notification for display that indicates a title and a start time of the second program.
Regarding claim 24, claim 4 of the U.S. Patent No 10462527 teaches wherein the first notification and the second notification each further comprise the following: an image associated with the program; a countdown; a dismiss option; a record option; and a watch option.
Regarding claim 25, claim 1 of the U.S. Patent No 10462527 teaches wherein the processor is further configured to: determine that the previous channel is not included in the watch list; and remove the channel ranked as n from the updated watch list.
Regarding claim 27, claim 7 of the U.S. Patent No 10462527 teaches wherein the watch list is obtained from one of a persistent memory and a network memory.
Regarding claim 29, claim 9 of the U.S. Patent No 10462527 teaches determining program information for a first program on a first channel, wherein the first channel is a channel of the watch list; determining a first time to display a first notification, wherein the first time is a predetermined amount of time before a start time of the first program; and generating the first notification for display at the first time, the first notification comprising a title and the start time of the first program.
Regarding claim 30, claim 12 of the U.S. Patent No 10462527 teaches determining program information for a second program on a second channel; determining that an input in response to the first notification is not received for a predetermined amount of time; and upon a determination that the input is not received for the predetermined amount of time, generating a second notification for display that indicates a title and a start time of the second program.
Regarding claim 34, claim 14 of the U.S. Patent No 10462527 teaches wherein the watch list is obtained from one of a persistent memory and a network memory.
Regarding claim 36, claim 16 of the U.S. Patent No 10462527 teaches wherein the software when executed by one or more processing units is further operable to: determine program information for a first program on a first channel, wherein the first channel is a channel of the watch list; determine a first time to display a first notification, wherein the first time is a predetermined amount of time before a start time of the first program; and generate the first notification for display at the first time, the first notification comprising a title and the start time of the first program.
Regarding claim 37, claim 19 of the U.S. Patent No 10462527 teaches wherein the seek location is situated after the initial position in the media stream, wherein the intermediate key frames reside between the initial position and the seek position.

Response to Arguments

Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Examiner believes that the references teach the newly added claim limitations.   Applicant argues that the references do not teach the newly added limitations, however examiner believes that McKissick teaches: [0061] The program guide system can store a list of programs which are not in the current time frame but have been scheduled or which are upcoming programs that have not yet been scheduled.  The list can be stored at a main facility, at a server at a television distribution facility, or at user television equipment.  When a user is provided with the opportunity to enter a title for a program (see below), the list can be searched for programs matching the entered title.  The search can occur at the location where the list is stored.  As programs move into the current program guide time frame, the comparison between the database programs in the current program guide time frame and programs in the user's notifications list can take place at any of those locations (e.g., main facility, server, or user television equipment), in combination with the teachings of Wightman which teaches that if the device is powered off, the list can be saved (paragraph 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22,23, 25-30, 32-37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 2010/0071004 A1 to Wightman and further in view of U.S. Patent Pub. No. 2010/0107194 A1 to McKissick et al. (“McKissick”), and U.S. Patent Pub. 2016/0198213 A1 to Kim et al. (“Kim”).

As to claim 21, Wightman teaches a channel device, comprising: a memory configured to store a list, the list comprising n predetermined number of channels, wherein n is an integer and wherein the predetermined number of channels are ranked from one to n (¶0017, a list of channels numbered 1-n); a processor configured to: determine a change from a previous channel to a current channel (¶0017, ¶0042, channel switches accordingly to the order of the list of previously viewed channels, channel change request may result in the user switching from a presently viewed channel to the channel that is the head of the list); generate an updated watch list by dynamically updating the watch list to rank the previous channel as one (¶0017, ¶0042, fifo) ;   generate a revised watch list by revising the updated list to include a list of channels watched upon a determination that the channel device is powered off. (Wightman, ¶0020), and store the revised watch list upon a determination that the channel device is powered off (¶0020, the list of previously accessed channels may be initialized upon activation of a new viewing session.  In other words, each time the television receiver 102 powers off/on, the list of previously viewed channels may be erased.  In other embodiments, the list of previously viewed channels may carry over between viewing sessions). Wightman does not teach revising the updated watch list to include a list of channels watched based on a predetermined threshold, revising the updated watch list to include a list of channels watched based on a predetermined threshold, wherein the predetermined threshold is based at least on a number of times the channels are watched, store the list in the network database.
McKissick teaches generate a revised watch list by revising the updated list  (¶0077, Fig. 12, a list of channels user wants to watch), retrieve the watch list from a network database and store the list in the network database (¶0061) .  In view of the teachings of McKissick, it would have been obvious before the effective filing date of the invention to modify the teachings of Wightman.   The suggestion/motivation would be providing techniques for notifying the user of television programs that are of interest to the user.

 Kim teaches revising the updated watch list to include a list of channels watched based on a predetermined threshold , wherein the predetermined threshold is based at least on a number of times the channels are watched (Fig. 12, ¶0092, ¶0108, ¶0111, ¶0112, sets a priority for the shows in the viewers history, threshold of the number of viewing times of the specific event or the total viewing times of the specific event). In view of the teachings of Kim, it would have been obvious before the effective filing date of the invention to modify the teachings of Wightman and McKissick. The suggestion/motivation would be to generate an enhanced program guide with priority of certain channels.
As to claim 22,  Wightman, McKissick and Kim teaches the device of Claim 21, wherein the processor is further configured to: determine a first time to display a first notification, wherein the first time is a predetermined amount of time before a start time of a first program; and generate the first notification for display at the first time, the first notification comprising a title and the start time of the first program (McKissick, ¶0077, ¶0096, predetermined notice time to notify the user of the start of a program).
As to claim 23, Wightman, McKissick and Kim teaches the device of Claim 22, wherein the processor is further configured to: determine program information for a second program on a second channel (Kim, ¶0077, the user can choose any number of reminders for programs); determine that the input to the first notification is not received for a predetermined amount of time (Kim, ¶0110); upon a determination that the input is not received for a predetermined amount of time, generate a second notification for display that indicates a title and a start time of the second program (Kim, ¶0077). 

As to claim 25, Wightman, McKissick and Kim teaches the device of Claim 21, wherein the processor is further configured to: determine that the previous channel is not included in the watch list; and remove the channel ranked as n from the updated watch list (Wightman, ¶0020).  
As to claim 26, Wightman, McKissick and Kim teaches device of Claim 21, wherein the revised watch list is identical to the watch list (Kim, Fig.17, guide can be the same as the schedule list).
As to claim 27, Wightman, McKissick and Kim teaches device of Claim 21, wherein the watch list is obtained from one of a persistent memory and a network memory (Wightman, ¶0017, ¶0034).
As to claim 28, see the rejection of claim 21. 
As to claim 29, see the rejection of claim 22.
As to claim 30, see the rejection of claim 23.
As to claim 32, see the rejection of claim 25.
As to claim 33, see the rejection of claim 26.
As to claim 34, see the rejection of claim 27.
As to claim 35, see the rejection of claim 21.
As to claim 36, see the rejection of claim 22.
As to claim 37, see the rejection of claim 23.
As to claim 39, see the rejection of claim 25.
As to claim 40, see the rejection of claim 26.
Claims 24, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wightman, McKissick, and Kim as applied to claim 23 above, and further in view of U.S. Patent No. 2004/0177384 A1 to Kahn.
As to claim 24, Wightman, McKissick, and Kim teaches the device of Claim 23, wherein the first notification and the second notification each further comprise the following: an image associated with the program (Fig 12, ¶0038); a dismiss option (¶0105); a record option (¶0157); and a watch option (Fig. 12, ¶0077).  Wightman, McKissick, and Kim do not teach wherein the first notification and the second notification each further comprise a countdown. Kahn however teaches this limitation (¶0042).  In view of the teachings of Kahn, it would have been obvious before the effective filing date of the invention to modify the teachings of Wightman, McKissick, and Kim. The suggestion/motivation would be a system for automatically returning to a previously viewed channel, which is useful for viewing programming of interest on other channels.
As to claim 31, see the rejection of claim 24.
As to claim 38, see the rejection of claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTEN A KURIEN/Examiner, Art Unit 2421                       

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421